Citation Nr: 1506328	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depression.

2.  Entitlement to an initial rating in excess of 10 percent prior to March 4, 2010, and in excess of 20 percent from March 4, 2010 for right shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse (A.S.)




INTRODUCTION

The Veteran had active military service from June 1994 to May 2008.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina. 

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in June 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the mandates of its remand and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999).  

In its June 2011, the Board also remanded the issue of entitlement to service connection for a skin disability.  In a November 2012 rating decision, the Appeals Management Center (AMC) granted service connection for tinea veriscolor; thus, that issue is no longer for appellate consideration.  During the rating period on appeal, in a January 2013 rating decision, the Appeals Management Center (AMC), increased the Veteran's evaluation to 20 percent effective from March 4, 2010 for right shoulder impingement syndrome.


FINDINGS OF FACT

1.  The Veteran's depression is manifested by symptoms such as anxiety, depressed mood, sleep disturbances, irritability, and anger, and occasional suicide and homicide ideation, productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Prior to March 2010, the Veteran's right shoulder  impingement did not result in limitation of motion to the shoulder level.  

3.  From March 2010 to October 5, 2012, the Veteran's right shoulder impingement did not manifest by limitation of movement of the arm to midway between the side and shoulder level, or less movement.

4.  From October 5, 2012 to November 30, 2012, there was limitation of movement of the arm to midway between the side and shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  Prior to March 2010, the criteria for a rating higher than 10 percent for right shoulder impingement syndrome are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200- 5203 (2014).

3.  From March 2010 to October 5, 2012, the criteria for a rating higher than 20 percent for right shoulder impingement syndrome are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200- 5203 (2014).

4.  From October 5, 2012, and no earlier, to November 30, 2012, and no later, the criteria for a rating of 30 percent, and no higher, for right shoulder impingement syndrome, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200- 5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with initial evaluations following the grants of service connection.  Once service connection is granted the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records, and the statements of the Veteran and his spouse in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations were obtained in 2008, 2010, 2011, and 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:  100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40  indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Rating musculoskeletal disabilities

In evaluating disabilities rated on the basis of limitation of motion, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Rating Depression

The Veteran's service-connected depression is rated as 30 percent disabling from May 31, 2008.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  

The Board finds, for the reasons noted below, that a rating in excess of 30 percent is not warranted for any period on appeal.  In making this determination, the Board has considered the entire claims file, to include the history of the Veteran's disability, the clinical records, the Veteran's reported symptoms, the statements of the Veteran and his wife, and the GAF scores. 

Historically, while in service, the Veteran was treated for depression and placed on medication.  He separated from service in May 2008.  

A June 2008 VA examination report reflects that the Veteran reported that while in service, he snapped at his wife for no reason, had a lack of interest in everything, did not react to things, and had trouble concentrating.  With regard to his present symptoms, he reported that they were a little better with his present medication, but that he had breakthrough depression and sleep problems.  He reported moods once in a while and some memory problems.  He reported insomnia four to five times a week.  When asked about the severity of his psychiatric symptoms, he reported that they were a 3/10 with his current medication.  The report reflects that the Veteran works part time in a parts supply store, and does some painting jobs.  He denied that any mental disorders were evident at work, and there were no signs or symptoms affecting employment functioning.  

In June 2008, the Veteran denied delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, suicidal ideation, homicide ideation, panic attacks, or impaired impulse control.  The Veteran had good personal hygiene, was oriented, had normal speech, had linear and logical cognition, and no impairment in thought processes or communications.  The examiner found that the Veteran's symptoms were more moderate than moderately severe, and assigned a GAF score of 68.    

A June 2008 SF 600 record reflects that the Veteran reported a sad mood, anxiety, sleep problems, irritability, and memory/concentration problems.  The examiner found that the Veteran was neat, clean, cooperative, made good eye contact, had no gross motor abnormalities, was alert, was fully oriented, and had no significant cognitive/memory impairment evidence.  He was mildly depressed.  His affect was normal.  He had no formal thought disorder.  He denied social withdrawal, delusions, hallucinations, homicidal ideation, or substance abuse.  He denied active suicide ideation.  

A November 2008 VA clinical record reflects that the Veteran was seen for "vesting" or an initial evaluation.  The Veteran complained of depression and unusual stress, but denied anxiety.  

The records reflect that the Veteran was employed. (See May 2009, March 2010, and June 2010 clinical records.) 

A February 2010 VA examination report reflects that the Veteran reported that since he was seen in June 2008, he had an overall and continuous feeling of sadness, which was alleviated somewhat by Effexor.  He also reported that his former sadness had been replaced by anger.  He reported that he had never really fought with his wife, but had recently yelled at her.  He also reported that his temper at work had increased.  He reported that seven months earlier, he had threatened to "beat the hell out of a guy" who was ignoring him on his cell phone.  He reported that he was reprimanded.  He reported that he would like to take anger management classes and consider medication.  He also reported that he has sleep problems even with Seroquel.  

The Veteran reported that his present symptoms were increased anger, and serious attention deficits at work and home.  The Veteran reported that the frequency of his symptoms was every other day.  He reported that he was doing pretty well except for the anger outbursts, which the Veteran was beginning to think were work-related.

The February 2010 VA examiner noted that the Veteran had been employed for four months (contract employment), and reported anger and migraines at work.  The Veteran reported having lost approximately five days in the past four months due to anger and migraines.  He reported that he has been told that he does a good job but on occasion has been told to finish on the jobs on which he is working more completely.

The 2010 examiner did not find any impairment in thought processes and communication.  The Veteran did not have delusions, hallucinations, inappropriate behavior, suicidal thoughts, homicidal thoughts, obsessive/ritualistic behavior, problems with speech, impaired impulse control, or panic attacks.  The Veteran was oriented, and had clear sensorium, and linear and logical cognition.  The February examiner noted the Veteran's reported problems, to include with memory, anger, and sleep and assigned him a GAF score of 65.

A March 2010 VA examination report reflects that the Veteran was working full time and had missed three days in the last year secondary to migraines.  It was also noted that he was in school and had missed a few days of school secondary to a migraine.  The report is negative for any missed work or school due to depression.  

June 2010 correspondence from Dr. D.D. reflects that the Veteran's depression is manifested by recurrent depressed and irritable mood, decreased interest, decreased energy, concentration problems, and poor sleep.  He stated that the Veteran reported a worsening of his depressive symptoms in the last four months.  Dr. D.D. noted that the Veteran was able to maintain full time employment despite his psychiatric and shoulder disabilities.  However, he reported difficulty relating to his supervisors and coworkers.  

A June 2010 clinical record reflects that the Veteran was being treated for his depression with Effexor and Seroquel for insomnia.  He reported that his medication helped to improve his mood but still reported significant symptoms to include decreased interests, decreased energy and concentration, poor sleep, irritability, dysphoria, and occasional suicide ideation.  He stated that occasional mood symptoms will affect his relations at work in that he has been irritable towards others.  He also reported that if it were not for his coworkers, he would be in trouble. 

A September 2010 VA clinical record reflects that the Veteran was working as a mechanic, was getting a degree in safety, had been married for 16 years, and was "enjoying life some."

The Veteran testified at a February 2011 Travel Board hearing that he was working as an aircraft mechanic.  With regard to his depression symptoms, he reported that he had short-term memory loss, anger at work, periods of irritability, and long-term memory loss.  He denied suicidal ideation, but stated that he had homicidal tendencies at work due to his depression.  (See Board hearing transcript, page 6.)  His wife indicated that the Veteran is very disorganized, has difficulty focusing, and is forgetful.  She testified that he has lost interest in things, wants to sleep a lot, is very irritable, and has memory problems.  (See Board hearing transcript, page 7.)

An October 2011 VA examination report reflects the opinion of the examiner that the Veteran's service-connected depression caused "occupational and social impairment due to mild or transient symptoms  which decrease work efficiency and ability to perform occupational  tasks only during periods of significant stress, or; symptoms  controlled by medication", which would warrant no higher than a 10 percent rating.  The Veteran denied any legal issues, or issues with alcohol and drugs.  Symptoms of chronic sleep impairment, disturbances of mood and motivation, and depressed mood were noted.  The examiner found that the Veteran had "mild to moderate depression" with no worsening since his prior examination. 

The October 2011 VA examination report reflects that the Veteran reported that he enjoys airbrushing and working on cars.  He reported that he had working a lot recently and enjoyed his work.  The Veteran also reported that he was currently attending school and was working towards his Bachelor's degree.  The Veteran was taking Effexor for his depression.  The Veteran reported continued irritability, poor sleep, anger, and difficulty concentrating and making decisions. He also reported generalized anhedonia, that he had quit his last job due to his irritability and depression.  The Veteran reported that he has a good relationship with his wife, but also stated that he continues to have difficulty with his marriage.  He reported that he and his wife bicker quite a bit, although they love one another. 

An October 2011 record also reflects that the Veteran reported that he was switching jobs and working at night, which he "likes".  It was also noted that the Veteran's depression was under control.  

Upon examination in October 2011, the Veteran's speech was of normal rate and volume.  He was casually and appropriately dressed.  His mood appeared euthymic.  His affect was full and congruent.  He was occasionally joking and appropriately interacting.  He denied homicidal ideation and hallucinations.  He endorsed vague suicidal ideation about once a week without a plan.  He was logical and goal oriented.  His insight and judgment were good.  He was fully alert and oriented.  

October 2011 and May 2012 VA clinical records reflect that a depressive screening was suggestive of "no depression".  It was noted that the Veteran reported that he does not feel down, depressed, or hopeless at all, has no trouble with sleep, and has no trouble concentrating, 

The Board finds that the Veteran's symptoms are most accurately compensated by no higher than a 30 percent rating, which is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The evidence does not reflect that the Veteran's disability warrants a 100 percent rating.  A 100 percent rating is warranted for total occupational and social impairment.  In the Veteran's case, he has been able to work, attend school, and maintain a marriage.  Thus, the evidence is against a finding of total impairment.  

The evidence is also against a finding that his disability warrants a 70 percent rating.  A 70 percent rating would be warranted for occupational and social impairment, with deficiencies in most areas.  The evidence is against a finding of such.  Examples of the severity of this degree of disability are obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The evidence is against a finding of such symptoms.  In addition, the Veteran's ability to maintain a marriage, albeit with some difficulties, his ability to attend school, and his ability to maintain employment, albeit with some difficulties, are against a 70 percent rating.  In addition, the Veteran has been able to maintain his personal hygiene, has not had difficulty with the law, has not been shown to be violent, has not made suicide attempts, and has not been shown to have a problem with alcohol or drugs.  Neither VA examiner found that the Veteran's disability manifested in symptoms and impairment which would warrant a 70 percent rating. 

The evidence is also against a finding that his disability warrants a 50 percent rating, which would be warranted if the Veteran had occupational and social impairment with reduced reliability and productivity.  The Board acknowledges the Veteran's reported complaints with regard to work, to include that he was once reprimanded, that he has difficulty relating to his supervisors and coworkers, that he quit a job due to irritability and depression, and that he has had homicidal tendencies at work.  However, he has also stated that his mood symptoms at work have only been "occasional", that his coworkers have helped him at work, and that he averaged only approximately 1.25 days a month of missed work due to anger and migraines.  In June 2008, the Veteran denied that any mental disorders were evident at work, and stated that he had no signs or symptoms affecting employment functioning.  The June 2010 correspondence from Dr. D.D. reflects that the Veteran was able to maintain full time employment despite his psychiatric disability, and the October 2011 VA examination report reflects that the Veteran reported that he was working a lot recently and enjoyed his work.  

The clinical records do not support a finding that his symptoms have caused more than occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  

The Veteran has not been shown to have symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking. 

The Board acknowledges the Veteran's reported disturbances in motivation and mood and his statements of such by his wife; however, the evidence reflects that he has been able to maintain work, and for a time, has attended school while still working; thus, indicating that his mood and motivation problems due not rise to the level which would cause more than occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  As noted above, he reported in June 2010, that he only had occasional mood symptoms which affected his work.  The October 2011 VA examiner found that the Veteran's depression was only mild to moderate. 

In addition, although the Veteran and his spouse have reported attention and memory difficulties, such disabilities have not been shown to rise to the level which would cause more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As noted in the examples in the rating criteria, a 50 percent rating is warranted for memory problems such as retention of only highly learned material, which has not been shown by in the Veteran's case.  To the contrary, his memory has not been shown to keep him from working and attending school to earn his Bachelor's degree.

The Board also acknowledges the Veteran's reports of irritability, to include at work; however, again, this symptom does not rise to the level which would warrant a rating in excess of 30 percent.  In this regard, the Board notes that the Veteran testified that he has had homicidal tendencies at work; however, he has denied such to examiners.  He has not been shown to have been fired due to his symptoms, or had legal problems.  The evidence does not reflect that his spouse, or anyone else, has ever attempted to prevent the Veteran from going to work, or called law enforcement regarding the Veteran.  While homicide ideation is noted as an example of a symptom which can cause occupational and social impairment in most areas, it has not been found to be so in this case.  No examiner has found that the Veteran is a persistent danger to himself or others or that his ideation causes deficiencies in most areas, or total impairment (February 2011, March 2011, June 2012). 

The Board has considered the private and VA clinical reports and the opinions of the examiners, and the GAF scores.  As a whole, the opinions and GAF scores do not reflect that an increased rating is warranted.  The Veteran had a GAF score of 68 in June 2008 and 65 in October 2011.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  Thus, the GAF scores do not support a rating in excess of 30 percent.  The Board notes that the examiner considered all of the Veteran's reported symptoms to the examiner, and still did not find that a lower GAF score was warranted. 

With regard to social functioning, the Board acknowledges the Veteran's various symptoms which relate to social functioning, but also notes that he has been married to the same woman for more than 20 years, with no evidence of physical violence, separation, or marital counseling.  He has snapped at his wife (June 2008), but "never really fought" with her although he had yelled at her (February 2010), and reported that he had a good relationship even though they bickered (October 2011).   

In sum, the Veteran has been able to maintain a marriage, maintain personal hygiene, be oriented in all spheres, have adequate insight and judgment, have normal speech, and have normal cognitive functioning.  He has been able to remain employed and attend school.  The Board has also considered that the Veteran has been prescribed medication for his mental health.  The use of medication is considered in the rating criteria.  (See 10 percent evaluation criteria.) 

The Board is sympathetic to the Veteran's situation in that he suffers from depression.  Nevertheless, he has admirably been able to work, attend school, and maintain a marriage.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds that this adequately considers the Veteran's reported symptoms.  (The Board notes that depressed mood, anxiety, chronic sleep impairment, and mild memory loss are specifically listed as examples in the 30 percent rating.)

The evidence as a whole is against a finding that the Veteran's depression symptoms warrant an increased rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating the Shoulder Disability

The Veteran's right shoulder impingement is rated as 10 percent prior to March 4, 2010 and as 20 percent from March 4, 2010 under DC 5201.  He is separately rated for a torn or ruptured biceps tendon and torn rotator cuff, muscle groups I, II, III, and IV, at 40 percent each from November 30, 2012 under DCs 5301, 5302, 5303, and 5304.  The Veteran is right handed; thus, the right shoulder is part of his major extremity for rating purposes.  


Prior to March 4, 2010

The history of the Veteran's disability reflects that he had three surgeries on his right shoulder while in service.  An in-service November 2007 Medical Board record reflects that after the surgeries, the Veteran had full motor strength.  He had range of motion of the right shoulder as follows:

Forward flexion to 170 degrees
Abduction to 160 degrees
External rotation to 40 degrees
Internal rotation to L2.  

A post service July 2008 VA examination report reflects that the Veteran reported that he was unable to due pull-ups or curls due to his shoulder.  He reported that the disability flares once a week during which he is unable to lift overhead at all.  Upon examination, he had full motor strength in all planes.  He had no tenderness.  He had abduction from 0 to 150 degrees, forward flexion from 0 to 140 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 50 degrees with pain on all ranges of motion.  Repetitive motion testing did not result in reduced range of motion.  He had normal sensation throughout the upper extremities.  He also had no "DeLuca factors".  The impression was an essentially normal right shoulder, and surgical defect in the humeral head and proximal shaft of the humerus.  

An August 2009 VA examination report reflects that the Veteran reported that he has pain all day every day.  He reported that he takes over the counter medication, which does not always provide relief.  He reported that his ADLs (Activities of Daily Living) were restricted; the Veteran was unable to lift over his head or reach to his side.  He reported that it flares about once a week when he makes a wrong movement or does a wrong activity and he cannot then use it for several minutes.  

Upon examination in 2009, he had full motor strength, normal sensations, and no tenderness.  He had the following ranges of motion:

Forward flexion from 0 to 130 degrees with pain
Abduction from 0 to 130 degrees with pain that diminished to 110 degrees.
External rotation from 0 to 80 degrees with pain
Internal rotation from 0 to 30 degrees with pain 

The Veteran had popping on range of motion testing, but no further additional limitations of motion upon repetitive use.  

The Veteran has been granted a 10 percent rating under DC 5024, the diagnostic code for tenosynovitis.  Under DC 5024, the Veteran's disability will be rated on limitation of motion of the affected parts, as degenerative arthritis.  Degenerative arthritis is rated under DC 5003, which provides that when the limitation of motion of a specific joint is noncompensable, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion. 

The Board first considers the Veteran's disability under DC 5201 for limitation of motion of the arm.  A 20 percent rating is assigned for limitation of motion at shoulder level.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side.
 
Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I.  Shoulder level is 90 degrees.  Therefore, in order to achieve a rating in excess of 10 percent, the Veteran's range of motion of would have to be limited to 90 degrees, or at the shoulder level.  The evidence, as noted above, is against such a finding.  The Veteran had greater motion than to the shoulder level in 2008 and 2009.  The Board has considered that the Veteran had pain on motion.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 43; see 38 C.F.R. § 4.40.  As the Court noted in Mitchell v. Shinseki, Id., a Veteran is not entitled to the maximum disability ratings simply because the Veteran exhibits pain throughout the range of motion.  The 2008 and 2009 examination reports reflect no additional loss due to "DeLuca" factors such as fatigue, weakness, or lack of endurance following repetitive use.  The Veteran's reported flare-ups have not been shown to occur so frequently as to warrant a higher rating.  

The Board has considered whether there is an appropriate diagnostic code would provide the Veteran with a higher rating, but finds that there is not.  DC 5200 is not applicable because the Veteran has not had ankylosis of the scapulohumeral articulation.  The evidence also does not support a finding of loss of head, nonunion, or fibrous union of the humerus, recurrent dislocation of the scapulohumeral joint, malunion of the humerus, or dislocation and nonunion with loose movement of the clavicle or scapula; thus, ratings under DC 5200, 5202, and 5003 are not warranted.

Finally, the Board notes that the Federal Circuit has held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under DC 5201 for each arm that suffers from limited motion at the shoulder joint. The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm. Yonek v. Shinseki, 722 F.3d 1355 (Fed. Circ. 2013).

From March 4, 2010

The Veteran's right shoulder disability is rated as 20 percent disabling effective from March 4, 2010 under DC 5201.  The Veteran would be entitled to a 30 percent rating if he had limitation of motion of the arm midway between the side and shoulder level.  Midway between the side and shoulder level is 45 degrees.  As noted above, the Veteran reported that he was unable to lift over his head, which does not support limitation between the side and shoulder.  

A March 2010 VA examination report that the Veteran had full motor strength with no tenderness.  He had the following ranges of motion:

Forward flexion - 0 to 100 degrees
Abduction - 0 to 90 degrees
External rotation -  0 to 85 degrees 
Internal rotation - 0 to 20 degrees

All ranges of motion were with pain; however, the examiner found that there were no "DeLuca" factors.  The Veteran had normal sensation and no atrophy in the upper extremity.  

A private medical record from Dr. D. Davidson, dated in August 2010, from a June 2010 examination, reflects that there was tenderness to palpation over the right supraspinatus muscle.  On range of motion testing, there was "significant guarding but no muscle spasm".  He had ranges of motion as follows:

Flexion to 105 degrees active and 130 degrees passive
Abduction to 80 degrees active and 145 degrees passive
Internal rotation to 30 degrees active and 35 degrees passive
External rotation to 40 degrees active and 50 degrees passive

Weakness was noted in the right shoulder flexion and abduction.  There was no incoordination or lack of endurance noted. 

A June 2010 SF 600 record reflects that the Veteran described his shoulder symptoms as including a constant aching with popping.  He reported flare-ups with overhead lifting.  He takes Aleve with minimal relief.  Upon examination, he had tenderness on palpation.  He had decreased forward flexion and active internal rotation at 0 degrees abduction.  He had pain with motion.  

The Veteran testified at the February 2011 Travel Board Hearing that he has been having "real troubles" with his shoulder, to include pain, weakness, and limitation of motion.  He reported that he has difficulty using a torque wrench and twisting things.  

A June 2011 VA clinical record reflects that the Veteran had unremarkable right shoulder radiographs.  

In April 2012, the Veteran injured his right shoulder (rotator cuff) while lifting a heavy power cord.  He reported that he had severe pain which had "markedly limited his activity"  He was started in physical therapy, and given written restrictions for his job.  (See May and June 2012 VA records).  A July 2012 VA clinical record reflects that the Veteran reported that he "has full [range of motion] again and thinks that he is ready to return to his present job.  He does still have some pain with certain movements.  He is taking aleve for his pain at this time and has ultram at home."  The assessment was right rotator cuff injury which was back to baseline.  

An October 2012 VA examination report reflects that the Veteran had the following ranges of motion, without additional loss after repetitive use:

Forward flexion to 75 degrees, with pain beginning at 45 degrees
Abduction to 65 degrees, with pain at 35 degrees

The October 2012 VA examiner found that the Veteran had functional loss/and or functional impairment due to less movement than normal, weakened movement, pain on movement, localized tenderness.  There was no guarding.  He had 3/5 muscle strength on abduction and forward flexion.  He did not have ankylosis.  He had negative empty can tests, external rotation/infraspinatus strength test, and lift-off subscapularis test.  There was no history of recurrent dislocation.  Upon x-ray, there was no degenerative or traumatic arthritis documented.
The examiner also found, as follows:

His right shoulder will pop when he raises the right arm above his head too far (does not depend on speed).  As he raises his arm, it will get tight in the shoulder and if he keeps going upward, it will pop which hurts.  If he uses the right arm too much, he will get tightness and then burning in the biceps muscle.  If he is lifting his arm up and pulling on something or lifting something, he can get the feeling in all of his fingers and thumb and palm of paresthesias.  Then he has to shake it out which helps to resolve fairly quickly.

A November 2012 VA examination report reflects that the Veteran had injury to Muscle Groups I - IV.  As noted above, the Veteran is service-connected for a torn or ruptured biceps tendon and torn rotator cuff, Muscle groups I, II, III, and IV, at 40 percent each from November 30, 2012 under DCs 5301, 5302, 5303, and 5304.

A 30 percent is warranted for arm limitation midway between the side and shoulder level.  The Board find, in given the benefit of the doubt to the Veteran, and considering the DeLuca factors, that his right shoulder disability warrants a 30 percent evaluation, and no higher, from the October 5, 2012 examination to November 30, 2012.   As noted above, the October 2012 report reflects that Veteran had forward flexion to 75 degrees and abduction to 65 degrees, however, this was with 30 degrees of pain.  In addition, and importantly, the examiner found that the Veteran had weakened movement, decreased muscle strength, and gets temporary feeling of paresthesias if he lifts his arm up and pulls on something or lifts something, albeit it resolves quickly.  The Board finds that the 30 percent evaluation sufficiently compensates the Veteran.  A 40 percent evaluation is not warranted as the Veteran did not have pain at the 25 degree level or limitation of motion at that level, and no clinician has found that, considering DeLuca factors, his disability is synonymous to a limitation to 25 degrees.  

The Board also finds that a rating in excess of 20 percent is not warranted from November 30, 2012 because the Veteran's limitation of motion is already compensated under the diagnosis codes for the muscle group for which he is rated at the maximum, or severe impairment level.  A 30 or 40 percent rating under DC 5201 would constitute impermissible pyramiding as the diagnostic codes of the muscle groups consider impairment of elevation of the arm above the shoulder (muscle group 5301), elevation and abduction to the level of the shoulder (DC 5303) and forward and backward swing of the arm (DC 5303).
.
In providing the above rating, the Board has considered the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

With regard to the Veteran's depression, the rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's depression-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment. Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity. Therefore, referral for extraschedular consideration is not warranted. 

With regard to the Veteran's shoulder impingement, the diagnostic codes allow for compensation for various degrees of limitation of motion.  Pain on motion is considered with regard to limitation of motion. The Board acknowledges the Veteran's statement that at times, he has had paresthesias in his hands; however, the evidence does not reflect that such a symptom has caused marked interference with employment or frequent hospitalization.  Referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence, as noted above, reflects that the Veteran is employed.  The evidence does not indicate that he has been unable to maintain substantial gainful employment due to service-connected disabilities.  Thus, the 
issue of entitlement to TDIU has not been reasonably raised by the record.
 










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 30 percent for depression is denied.

Entitlement to an initial rating of 30 percent, and no higher, from October 5, 2012, and no earlier, to November 30, 2012, and no later for right shoulder impingement syndrome, is granted subject to the laws and regulations controlling the award of monetary benefits.





______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


